DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to amendments filed on 12/08/2021.
After amendments, claims 1, 3-4, 10, 23, 25-26 and 32 remain pending.

Response to Arguments
Applicant’s amendments and remarks filed on 12/08/2021 have been fully considered but they are not persuasive.
The independent claims, as amended, comprise a wherein clause with a number of “or” clauses that state that obtaining the resource set comprises: obtaining the resource set via high layer signaling OR receiving it via legacy PDCCH. Furthermore, either one resource set for control regions of all short TTIs in a subframe is received, OR a resource set for control region of each short TTI in a subframe is obtained separately.
In the cited reference to Casas, a UE determines a resource set for a control region (i.e. a short TTI RB set) and the allocation of a control channel for the UE within that RB set (paragraphs 0028-0029, 0054-0055, 0067, among others). Casas also discloses that the base station indicates the TTI RB set using PDCCH and/or using higher layer signaling (paragraph 0063), and a resource set can be statically or dynamically scheduled for all short TTIs in a single subframe, whether there is one short TTI or if they are bundled in the subframe (paragraphs 0061, 0064, 0120-0122, 0150-0152). This is believed to meet the claim language as required by 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 10, 23, 25-26 and 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ibars Casas et al. (US Patent Application Publication 2018/0302900; hereinafter Casas).
Regarding claims 1 and 23 Casas discloses a method and an apparatus for determining a channel resource, comprising:
a processor configured to read and execute program in a memory (paragraph 0066, fig. 14, processor 1422), to:
(paragraphs 0061, 0066-0069, 0114; wherein the UE detects a short TTI control region RB set); and
determining, by the user equipment, a set of resources for a control channel of the user equipment in the resource set (paragraphs 0061, 0066-0069, 0114; wherein the UE detects the short PDCCH (i.e. control channel) that is assigned within the short TTI control region),
wherein determining, by the user equipment, the resource set for the control region of the short transmission time interval comprises:
obtaining, by the user equipment, the resource set for the control region of the short transmission time interval of the user equipment through higher-layer signaling, wherein a same resource set for control regions of all short transmission time intervals in a sub-frame is obtained through the higher-layer signaling (paragraphs 0061, 0064, 0120-0122, 0150-0152; scheduled via higher layer signaling for all short TTIs in a single subframe, whether there is one short TTI or if they are bundled in the subframe), or the resource set for the control region of each short transmission time interval in a sub-frame is obtained through the high-layer signaling separately; or
obtaining, by the user equipment, the resource set for the control region of the short transmission time interval of the user equipment according to information carried by a PDCCH transmitted in a legacy control region, wherein the resource set for control regions of all short transmission time intervals in a sub-frame is uniform and obtained through information carried by the PDCCH (paragraphs 0061, 0064, 0120-0122, 0150-0152; scheduled via PDCCH for all short TTIs in a single subframe, whether there is one short TTI or if they are bundled in the subframe); or the resource set for the control region of each short transmission time interval in a sub-frame is obtained through information carried by the PDCCH transmitted in the legacy control region located in the sub-frame separately.
Regarding claims 3 and 25 Casas discloses the method according to claim 1 and the apparatus according to claim 23, further comprises: detecting, by the user equipment, blindly the control channel of the user equipment in the set of resources for the control channel of the user equipment (paragraphs 0061-0062; blind detection by UE during monitoring of UL).
Regarding claims 4 and 26 Casas discloses a method and an apparatus for mapping to a resource, comprising:
a processor configured to read and execute program in a memory (paragraph 0067, fig. 14, processor 1414), to:
determining, by a base station, a resource set for a control region of a short transmission time interval of a user equipment (paragraphs 0061, 0066-0069, 0114; wherein the base station indicates a short TTI control region RB set);
mapping, by the base station, a control channel of the short transmission time interval of the user equipment to a set of resources within the resource set (paragraphs 0061, 0066-0069, 0114; wherein the base station maps a short PDCCH in the control region); and

notifying, by the base station, the user equipment of the resource set for the control region of the short transmission time interval of the user equipment through higher-layer signaling, wherein a same resource set for control regions of all short transmission time intervals in a sub-frame is notified through the higher-layer signaling (paragraphs 0061, 0064, 0120-0122, 0150-0152; scheduled via higher layer signaling for all short TTIs in a single subframe, whether there is one short TTI or if they are bundled in the subframe); or the resource set for the control region of each short transmission time interval in a sub-frame is notified through the high-layer signaling separately; or
notifying, by the base station, the user equipment of the resource set for the control region of the short transmission time interval of the user equipment through information carried by a PDCCH transmitted in a legacy control region, wherein the resource set for control regions of all short transmission time intervals in a sub-frame is uniform and notified through information carried by the PDCCH transmitted in the legacy control region located in the sub- frame (paragraphs 0061, 0064, 0120-0122, 0150-0152; scheduled via PDCCH for all short TTIs in a single subframe, whether there is one short TTI or if they are bundled in the subframe); or the resource set for the control region of each short transmission time interval in the sub-frame is notified through information carried by the PDCCH transmitted in the legacy control region located in the sub-frame separately.
Regarding claims 10 and 32 Casas discloses the method according to claim 4 and the apparatus according to claim 26, wherein the resource set for the control region of the short transmission time interval comprises N resource block groups or P resource blocks in a frequency domain in the short transmission time interval, the N resource block groups are consecutive or discrete in frequency domain, or the P resource blocks are consecutive or discrete in frequency domain, and each resource block group comprises M resource blocks, wherein N, P, and M are positive integers (paragraphs 0031-0035, 0051, 0064; wherein the short TTI control region comprises a TB set of size N (1, 2, 7, for example), allocated consecutively or bundled).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 20190116007 to Yi et al. – that discloses configuring a frame structure for a new ratio access technology (RAT) in a wireless communication system. The present invention discusses initial access procedure which can allow different use cases supported in the same spectrum, e.g. massive machine-type communication (mMTC) and enhanced mobile broadband (eMBB), for both below and above 6 GHz. The present invention discusses how to support multi/variable transmission time interval (TTI) operation.
USPGPUB 20190104533 to Kim et al. – which teaches configuring a short-TTI frame structure in a 3GPP LTE/LTE-advanced system, a method for transmitting, to a terminal, information on the configured short-TTI frame structure, and a method for receiving short-TTI frame structure configuration information by a terminal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466







/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466